Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7, 11, 12, 15, 16, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper (5,544,055).  Cooper discloses (claims 1, 11, and 17) a work machine FIG. 1 with a chassis, a ground drive (track drives 32,34) for translating the chassis across a ground surface, a prime mover/engine 36 disposed on the chassis and configured to provide power to the ground drive, a platform (operator’s seat) disposed on the chassis, the platform movable from a first position (operator off of the seat, seat up) to a second position (operator on the seat, seat lower due to operator’s weight), and a control system FIG. 17 with a signal generator 200 configured to send a first signal (line from 200 to 182, FIG. 17),  a throttle input 90 configured to send a throttle signal (line from 90 to182), a controller 182 configured to receive the first signal and the throttle signal and provide an output throttle condition (signal to left and right pumps 38,40 that regulate the speed at which left and right track motors 42 and 44 operate) to the ground drive (left and right tracks 32,34, whereby, a first condition (operation on the seat) is defined when the controller does not receive the first signal from the signal generator (operator on the seat, operator is present), in which the controller is configured to allow the throttle signal to determine the output throttle condition, and a second condition (operator off of the seat) is defined when the controller receives the first signal (operator off of the seat) from the signal generator, in which the controller is configured to limit output throttle condition to a predetermined maximum (propulsion disabled to left and right track drives), (claim 2) the signal generator 200 is disposed on the chassis and adapted to send the first signal when the platform is in the first position (operator off of the seat), (claim 5) the controller 182 is configured to reduce the power generated by the prime mover (col. 21, lines 1-3, “…shutting down the engine 36.”) when the controller is in the second condition (operator off of the seat), (claim 7) the throttle input comprises a control lever, (claim 12) the controller is configured to limit the speed of the ground drive by reducing the power of the engine 36 ((col. 21, lines 1-3, “…shutting down the engine 36.”), (claim 15) in which the attachment comprises a trencher 50, (claim 16) in which the ground drive comprises tracks 32,34, and (claim 19) the controller 182 is configured to reduce the operation of the hydraulic pump 38,40 when the (first) signal is received by the controller 182 (col. 13, lines 23-33, col. 20, line 65 – col. 21, line 1).







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper, as applied to claim 1 and 17 above, in view of Kukuk et al. (10,114,404).  Cooper discloses all of the claimed subject matter except for the platform being disposed at one end of the frame, standing on the platform and stepping off the platform.
Kukuk et al. teaches for a work machine FIG. 1 with a chassis 18, a ground drive (track drives not numbered) for translating the chassis across a ground surface, a prime mover/engine disposed on the chassis and configured to provide power to the ground drive and that the platform 12 is disposed at one end of the frame, standing on the platform 12, thereby placing it in a second position, and stepping off the platform, thereby placing the platform in a first position for the purposes of providing a standing position while operating the work machine.
Since Cooper and Kukuk et al. are both in the same field of endeavor the purpose disclosed by Kukuk et al. would have been recognized in the pertinent art of Cooper.  It would have been obvious at a time before the invention was effectively filed to a person having ordinary skill in the art to modify the work machine of Cooper to have the platform disposed at one end of the frame, and standing on and stepping off of the platform for the purposes of providing a standing position while operating the work machine.


Prior Art
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing other work machines with a chassis, engine, tracks, and a platform.

Allowable Subject Matter
Claims 3, 4, 6, 8, 10, 13, 14, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The improvement comprises (claim 3) a load sensor in communication with the prime mover, in which signal generator is configured to send the first signal when the load sensor detects a load on the prime mover exceeding a predetermined setpoint, (claim 4) the signal generator is a slip sensor configured to send the first signal when a speed of the ground drive exceeds a predetermined setpoint, (claims 6, 13, and 18) a pressure reducing valve disposed between the ground drive and the prime mover; in which the controller is configured to adjust the pressure reducing valve to reduce power provided by the prime mover to the ground drive when the controller is in the second condition, and (claims 8 and 10) an override in communication with the controller, in which the override is configured to maintain the controller in the first condition when the controller receives the first signal from the signal generator.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745   
July 15, 2022